DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 09/25/18 and 01/13/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 09/25/18, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (CN 207020398).
	With respect to claim 20, Hong (figure 1) disclose a method comprising emitting light (531) toward a first end (left end, [0050]) of a waveguide (521); guiding, inside the waveguide (521), the light toward a second end (right end, [0050]) of the waveguide (521), wherein the waveguide (521) has an output surface (524) between the first end and the second end (figure 1); reflecting a first portion of the light (see the annotation in figure 1 below) toward the output surface (524) of the waveguide (521), wherein the first portion propagates out of the output surface of the waveguide toward a scene as a first transmitted light beam (see the annotation in figure 1 below); and reflecting a second portion of the light (see the annotation in figure 1 below) toward the output surface (524) of the waveguide (521), wherein the second portion propagates out of the output surface (524) of the waveguide (521) toward the scene as a second transmitted light beam (see the annotation in figure 1 below).


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]		
    PNG
    media_image1.png
    198
    423
    media_image1.png
    Greyscale

A first end										A second end

					A first transmitted light beam                
								    A second transmitted light beam

A first portion of the light        
 A second portion of the light     
						
								An output surface	




Allowable Subject Matter
8.	Claims 1-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or reasonably suggest all the limitations of claims 1 and 11. Specifically, the prior art fails to disclose a system and a light detection and ranging (LIDAR) device as set forth in claims 1 and 11.
Claims 2-10 depend from claim 1. 
Claims 12-19 depend from claim 11. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuzawa et al. (US 2005/0117833 A1) disclose a waveguide is sandwiched between the boards, thus increasing the resistance to mechanical damage of the waveguide and also improving the heat resistance of the waveguide. Haase et al. (US 2016/0320568 A1) disclose fiber optic connectors for connecting individual optical waveguides or multiple optical fibers.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883